MEMORANDUM**
Vicente Zamora appeals the 60-month sentence imposed following his guilty-plea conviction for possession of a controlled substance with intent to distribute in violation of 21 U.S.C. §§ 841(a) and 841(b)(1)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We are not persuaded, either by Zamora’s contention that the district court committed clear error in finding that Zamora failed to qualify for the safety valve reduction, or his contention that the court failed to make the necessary factual findings in *64support of its denial of the safety valve. See United States v. Franco-Lopez, 312 F.3d 984, 993 (9th Cir.2002). In finding that Zamora failed to provide truthfully all information and evidence he had concerning the offense, the court specifically referred to Zamora’s inconsistent statements at the time of arrest and during a post-arrest interview, and it concluded that Zamora was not being forthright. See id.; see also U.S.S.G. § 501.2(a)(5).
Although Zamora’s sentence was imposed at a time when the Sentencing Guidelines were mandatory, the district court imposed the mandatory minimum under the statute, which was neither driven by the Guidelines nor exceeded the maximum authorized by the facts established by a plea of guilty. See United States v. Booker, — U.S. -, -, 125 S.Ct. 738, 756, 160 L.Ed.2d 621 (2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.